PER CURIAM.'
Appellant, convicted of traveling to meet a minor and unlawful use of a computer service, was successful before the trial court in arguing the dual convictions violated his right to double jeopardy protection. The trial court struck -the unlawful use conviction and sentence, but rejected his assertion that he should-be resentenced pursuant to a revised scoresheet which, upon vacation of the unlawful use offense, cut in half his lowest permissible prison sentence. The state has filed an answer brief in this Court in which it concedes that the trial court should consider a revised scoresheet when making its sentencing decision. We therefore reverse and remand for preparation of a revised score-sheet for the trial court to consider upon resentencing. See Lashley v. State, 194 So.3d 1084 (Fla. 1st DCA 2016); Hamilton v. State, 163 So.3d 1277 (Fla. 1st DCA 2015) (both remanding for resentencing following-revision of the scoresheets).
REVERSED AND REMANDED.
ROWE, MAKAR, and JAY, JJ., CONCUR.